SUMMARY ORDER
Jeffrey M. Cassuto appeals from a June 18, 2007, 2007 WL 1705669, order of United States District Court for the Southern District of New York (Scheindlin, J.), dismissing Cassuto’s claims against David T. Shulick on the grounds that the e-mail Cassuto alleged to be libelous was entitled to absolute privilege as a covered statement made in the course of judicial proceedings.
For substantially the reasons stated by the District Court, we agree that the email was privileged. We have considered all of Cassuto’s arguments and find them to be without merit. Accordingly, we AFFIRM the judgment below.